DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History 
Claims 1-20 of U.S. Application No. 16/137,375 filed on 09/20/2018 have been examined.
The amendment filed on 01/28/2021 has been entered and fully considered.
Claims 1, 6-7, 11-12, and 16-18 have been amended.
Claims 1-20 are pending in Instant Application.

Response to Arguments
In regards to rejection under 35 U.S.C. § 103 (a): Applicant’s amendments and arguments with respect to claims 1-5, 8-15, and 18-20 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 103 (a) to claims 1-5, 8-15, and 18-20 have been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The closest prior art of record is Yang et al. [USPGPub 2019/0120948], hereinafter referred to as Yang and Basnayake [USPGPub 2012/0089319], 
Yang and Basnayake disclose a method for an ego vehicle including a Global Positioning System (GPS) unit, comprising: 	receiving a Vehicle-to-Anything (V2X) wireless message from a network, wherein the V2X wireless message includes remote GPS data, remote road parameter data, and path history data describing path history points of a remote vehicle generated by the remote vehicle; 	retrieving ego GPS data from the GPS unit of the ego vehicle; 	generating ego road parameter data describing an initial estimate of a geometry of a road on which the ego vehicle is located; and	fusing the ego road parameter data and the remote road parameter data to form fused road parameter data.
As per claims 1, 12, and 18, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:The prior art fails to explicitly teach or suggest or render obvious generating high-definition (HD) map data describing a real-time HD map based on the remote GPS data, the ego GPS data, the path history data, and the fused road parameter data by: generating one or more interpolated points based on the path history points; and generating a path of the remote vehicle on the real-time HD map based on the path history points and the one or more interpolated points.
Claims 2-11 depend from claim 1, claims 13-17 depend from claim 12, and claims 19-20 depend from claim 18 are therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326.  The examiner can normally be reached on M - F: 10AM- 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662